95 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Flamingo Hilton RENO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,The United Brotherhood of Carpenters Western Council ofIndustrial Workers, United Brotherhood ofCarpenters & Joiners of America,AFL-CIO, Respondent-Intervenor.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Flamingo Hilton RENO, Respondent.
No. 95-70487, 95-70570.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 7, 1996.*Decided Aug. 19, 1996.

Before:  D.W. NELSON, T.G. NELSON, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
This Court will uphold decisions of the National Labor Relations Board ("NLRB") if the NLRB's findings of fact are supported by substantial evidence and if the NLRB has correctly applied the law.   California Pac.  Medical Ctr. v. NLRB, 87 F.3d 304, 307 (9th Cir.1996).  After a careful review of the record and consideration of the briefs submitted by the parties, we AFFIRM the decision and order of the NLRB.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3